United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3215
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                Shirley Eileen Schmitt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: August 22, 2014
                               Filed: August 27, 2014
                                     [Published]
                                   ____________

Before BENTON, MELLOY, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Shirley Eileen Schmitt appeals her sentence after the district court1 found her
ineligible for the safety valve in 18 U.S.C. § 3553(f). Having jurisdiction under 28
U.S.C. § 1291, this court affirms.

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
       A federal jury found Schmitt guilty of conspiring to manufacture and distribute
50 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846, and possession of pseudoephedrine with intent to manufacture
meth, in violation of 21 U.S.C. § 841(c)(2). In 2008, she had been convicted under
Iowa law for possession of drug paraphernalia and buying illegal amounts of
pseudoephedrine. Due to these two convictions, the district court found her ineligible
for the safety valve. She received the statutory minimum 120 months.

       “Safety-valve relief allows the district court to disregard an applicable statutory
minimum if certain requirements are met.” United States v. Barrera, 562 F.3d 899,
902 (8th Cir. 2009). The statute, as relevant here, disqualifies a defendant with “more
than 1 criminal history point, as determined under the sentencing guidelines.”
18 U.S.C. § 3553(f)(1). The defendant must establish eligibility by a preponderance
of the evidence. United States v. Razo-Guerra, 534 F.3d 970, 974 (8th Cir. 2008).
The parties agree that she has one point, for the possession-of-drug-paraphernalia
conviction.

       The issue is whether Schmitt has a second (disqualifying) point of criminal
history. She argues that her 2008 buying conviction is “relevant conduct” to—part
of—her latest offenses, and therefore does not justify a criminal history point. This
court reviews “relevant conduct determinations for clear error, remembering that such
a determination is fact-intensive and well within the district court’s sentencing
expertise and greater familiarity with the factual record.” United States v. Hernandez,
712 F.3d 407, 409 (8th Cir. 2013) (citations omitted). See also United States v. Stone,
325 F.3d 1030, 1031 (8th Cir. 2003).

       Relying on United States v. Boroughf, 649 F.3d 887 (8th Cir. 2011) and United
States v. Pinkin, 675 F.3d 1088 (8th Cir. 2012), the district court found that Schmitt’s
buying conviction is not relevant conduct to her latest offenses.



                                           -2-
      The facts here parallel those in the Boroughf case. See Boroughf, 649 F.3d at
890-91 (prior possession of a 35-gram bag of marijuana was not relevant conduct to
conspiracy to distribute thousands of kilograms of marijuana). Schmitt’s earlier
conviction was for buying an illegal amount of pseudoephedrine over a 30-day period.
The latest offenses focus on manufacturing meth during a different two-year period.
Indeed, Schmitt testified she was only buying pseudoephedrine in 2008 and did not
begin manufacturing meth until 2012:

      Q: And you say in your safety valve debriefing and today that you were
      not actively involved in the actual hands-on physical manufacturing
      process until three or four months before the search warrant in June of
      2012.

      A: Yes.

The defendant’s perspective is useful in determining relevant conduct. See United
States v. Ault, 446 F.3d 821, 824 (8th Cir. 2006) (finding that, when viewed from the
defendant’s perspective, exchanging-pills-for-meth was relevant conduct to attempt-
to-manufacture-meth when both occurred within six weeks and both involved attempts
to manufacture meth).

       Schmitt emphasizes the factors in the Stone case. Stone, 325 F.3d at 1032
(“Factors useful in determining whether the two offenses are severable and distinct are
temporal and geographical proximity, common victims, common scheme, charge in
the indictment, and whether the prior conviction is used to prove the instant offense.”).
The buying-manufacturing difference here resolves the “charge in the indictment,”
“common scheme,” and “temporal” factors in the government’s favor. Even if the
other factors weighed in Schmitt’s favor, the Stone factors are “useful”—not
mandatory. See Stone, 325 F.3d at 102. See also United States v. Pinkin, 675 F.3d
1088, 1091 (8th Cir. 2012) (affirming the district court’s decision on relevant conduct
although the offenses shared temporal and geographic proximity); Torres-Diaz, 60
F.3d at 448 (affirming the district court’s decision on relevant conduct although the

                                          -3-
offenses shared temporal and geographic proximity); Boroughf, 649 F.3d at 891
(affirming the district court’s decision on relevant conduct although the offenses
shared temporal proximity and involved the same drug).

      The district court did not clearly err in determining that Schmitt’s buying
conviction was not relevant conduct to her latest offenses.

                                  *******

      The judgment is affirmed.
                      ______________________________




                                       -4-